NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                               Argued November 18, 2014 
                                Decided August 13, 2015 
                                             
                                         Before 
 
                        WILLIAM J. BAUER, Circuit Judge 
                         
                        DANIEL A. MANION, Circuit Judge 
                         
                        ANN CLAIRE WILLIAMS, Circuit Judge
 
No. 14‐1265 
 
                                                 
UNITED STATES OF AMERICA,                       Appeal from the United States District 
      Plaintiff‐Appellee,                       Court for Northern District of Illinois, 
                                                Eastern Division. 
                                                 
      v.                                        No. 12 CR 755‐28 
                                                 
JESUS MIRANDA‐CAMARENA,                         Ronald A. Guzmán, 
      Defendant‐Appellant.                      Judge. 
 
                                       O R D E R 
 
       Jesus Miranda‐Camarena appealed his 34‐month, within‐guidelines sentence for 
drug trafficking as procedurally and substantively unreasonable. While the appeal was 
pending,  he  completed  his  term  of  imprisonment  and  was  removed  to  Mexico.  His 
lawyer and the government now contend that this appeal is moot, and we agree. 
       

       Miranda‐Camarena pleaded guilty to possessing with intent to distribute cocaine 
as part of a large cocaine‐trafficking organization in Chicago. See 21 U.S.C. § 841(a)(1). 
The district court rejected Miranda‐Camarena’s request for a below‐guidelines sentence, 
No. 14‐1265                                                                     Page 2 
 
observing that his drug sales had contributed to the “misery” in neighborhoods affected 
by drug trafficking. 
 

        Miranda‐Camarena appealed, challenging the length of his sentence and arguing 
that the district court did not consider any of his mitigating arguments. After we heard 
oral argument in this appeal, the Bureau of Prisons released Miranda‐Camarena, and his 
lawyer notified us that he had been removed to Mexico. Counsel for Miranda‐Camarena 
and the government now assert that this appeal is moot, and we agree that the appeal 
must be dismissed. Because Miranda‐Camarena has completed his prison term and been 
removed to Mexico, we cannot grant him any effective relief. See Calderon v. Moore, 518 
U.S.  149,  150  (1996);  United  States  v.  Ramer,  787  F.3d  837,  839  (7th  Cir.  2015).  Having 
served his sentence, he cannot show any “concrete and continuing injury other than the 
now‐ended incarceration or parole—some ‘collateral consequence’ of the conviction” to 
maintain  jurisdiction.  Spencer v. Kemna,  523  U.S.  1,  7  (1998);  see Eichwedel v. Curry,  700 
F.3d 275, 278–79 (7th Cir. 2012). Although the length of his sentence could potentially be 
used  to  increase  a  sentence  in  a  future  criminal  proceeding  in  the  United  States,  that 
possibility  is  insufficient  to  overcome  mootness,  see Spencer,  523  U.S.  at  15, and  in  any 
event, Miranda‐Camarena has not made that argument. 
 

       The appeal is DISMISSED.